Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “ultrafine” is relative and it is unclear as what size of bubbles fall within the scope of ultrafine bubbles. 

Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6, 8, 9, 13, 14, 15 16-24, 28 ad 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to WO 2018/148247 A1. (hereinafter WO ‘247) 
	Re-claim 1, 15, 30, WO ‘247 discloses the following claimed ultrafine bubble apparatus and the respective ultrafine bubble generating method comprising: a generating step of generating ultrafine bubbles by causing a heating element (defined as heat pipe 25) provided in a liquid to generate heat to generate film boiling on an interface between the liquid and the heating element (defined as pre-treated feed water is fed to evaporation chamber (20) and directed onto heat pipes (25) to create a film boiling and bubbles are formed (¶ [0763], [1125]-[1127]; figs.2, 31a-31c, 34a-34b); and 
a post-processing step of performing predetermined post-processing on an ultrafine bubble-containing liquid containing the ultrafine bubbles generated in the generating step. (defined as a portion of the final concentrate stream (55) exiting the system is cycled back into the system with the feed water that is fed to a pre-treatment section (¶ [0135]) to increase more concentration ¶ [0118], [0301]))

Re-claim 2, 16, wherein the post-processing step includes removal processing for removing an impurity from the ultrafine bubble-containing liquid. (the post-processing defined as part of the pre-treatment performed on the cycled concentration step as noted in the above claim 1 rejection, ¶ [0114]-[0116], [0135])

Re-claim 3, 17, wherein the removal processing includes first processing for removing an inorganic ion by using a cation exchange resin. (see ¶ [0135])

Re-claim 6, wherein the removal processing includes second processing for removing an organic substance by using a filtration filter. (filter 700A, fig.11, ¶ [0141], [1155])



Re-claim 9, 24, wherein the post-processing step includes increasing processing for increasing a concentration of the ultrafine bubbles contained in the ultrafine bubble-containing liquid. (described implicitly that the concentration of the ultrafine bubbles would be increased when the concentrate is cycled back and goes through the whole process one more time, fig.2, ¶ [0301])

	Re-claim 13, 28, wherein the generating step is performed again after the post-processing step is performed. (described as concentrate being cycled back to the feed water and goes through the whole process one more time, thus the generating step as performed in for instance evaporation chamber 90A is after IEX/filtration/precipitation steps, fig.2, ¶ [0301])

Re-claim 14, 29, the ultrafine bubble generating method further comprising: a step of collecting the ultrafine bubble-containing liquid processed in the post- processing step. (described as concentrate 70 from chamber 90A is collected in chamber 90B, see fig.2)

Re-claim 18, 19, 20, 21, an apparatus is not limited by its intended use, thus the inorganic ions to be removed by the first unit is considered non-limiting to the scope of said claims

Re-claim 22, wherein the filtration filter has a mesh diameter of 1 m or smaller. (see ¶ [0141], [1155])

Allowable Subject Matter
Claims 4, 5, 7, 10, 11, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2015/0343399 A1 to Kim et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/


December 3, 2021